



Exhibit 10.3


Summary of Non-Employee Director Compensation


Each non-employee member of our Board of Directors currently receives the
following cash compensation:


•
an annual retainer of $15,000 for service on the Board of Directors ($30,000 for
service as non-executive Chairman of the Board of Directors), prorated for any
partial year of service;



•
an annual retainer of $2,500 for service on each committee of the Board of
Directors of which he or she is a member ($5,000 for service as chairman of any
such committee), prorated for any partial year of service;



•
a fee of $2,500 for each meeting of the Board of Directors that he or she
attends in person ($500 for each telephonic meeting of the Board of Directors in
which he or she participates); and



•
a fee of $1,000 for each committee meeting that he or she attends in person
other than in connection with a meeting of the full Board of Directors ($500 for
each telephonic committee meeting in which he or she participates).



All non-employee directors are reimbursed for expenses in connection with
attendance at Board of Directors and committee meetings.


Non-employee directors may also be granted stock options, restricted stock
awards or restricted stock unit awards under our 2017 Non-Employee Directors’
Equity Incentive Plan. Our Board of Directors determines the provision of each
award granted under the plan, including the type of award, the number of shares
subject to such award and any relevant vesting schedule. All stock options
granted under the plan have an exercise price equal to the fair market value of
our common stock on the date of grant. Non-employee directors may not be granted
awards under the plan with an aggregate grant date fair value of more than
$500,000 during any calendar year, taken together with any cash fees paid to
such non-employee director in compensation for service on our Board of Directors
during such calendar year.







